




Exhibit 10.13


CHARLES RIVER LABORATORIES INTERNATIONAL, INC.
2007 INCENTIVE PLAN
Originally adopted by the Board of Directors on March 22, 2007;
approved by the shareholders on May 8, 2007;
amended by the Board of Directors on February 13, 2009;
amended by the Compensation Committee of the Board of Directors on March 18,
2009;
re-approved by the shareholders on May 7, 2009
amended by the Board of Directors on March 22, 2011;
re-approved by the shareholders on May 10, 2011
amended by the Board of Directors on March 21, 2013;
re-approved by the shareholders on May 7, 2013;
amended by the Compensation Committee of the Board of Directors on February 2,
2015




    


1.     ADMINISTRATION


Subject to the express provisions of the Plan, the Administrator has the
authority to interpret the Plan; determine eligibility for and grant Awards;
determine, modify or waive the terms and conditions of any Award; prescribe
forms, rules and procedures (which it may modify or waive); and otherwise do all
things necessary to implement the Plan. Once an Award has been communicated in
writing to a Participant, the Administrator may not, without the Participant's
consent, alter the terms of the Award so as to affect adversely the
Participant's rights under the Award, unless the Administrator has expressly
reserved the right to do so. In the case of any Award intended to be eligible
for the performance‑based compensation exception under Section 162(m), the
Administrator shall exercise its discretion consistent with qualifying the Award
for such exception.


2.     LIMITS ON AWARDS UNDER THE PLAN


a.     NUMBER OF SHARES. Subject to adjustments as provided in Section 5, the
total number of shares of Stock subject to Awards granted under the Plan, in the
aggregate, may not exceed 18,664,000 (the "Fungible Pool Limit"). Each share of
Stock issued or to be issued in connection with any Full-Value Award shall be
counted against the Fungible Pool Limit as 2.3 Fungible Pool Units. Stock
Options, SARs and other Awards that do not deliver the full value at grant
thereof of the underlying shares of Stock and that expire no more than seven (7)
 years from the date of grant shall be counted against the Fungible Pool Limit
as one (1.0) Fungible Pool Unit. (For these purposes, the number of shares of
Stock taken into account with respect to a SAR shall be the number of shares of
Stock underlying the SAR at grant (i.e., not the final number of shares of Stock
delivered upon exercise of the SAR)). For purposes of the preceding sentence,
shares that have been forfeited or cancelled in accordance with the terms of the
applicable Award shall not be considered to have been delivered under the Plan,
but shares held back in satisfaction of the exercise price or tax withholding
requirements from shares that would otherwise have been delivered pursuant to an
Award will be considered to have been delivered under the Plan. In addition,
shares of Stock that have been repurchased by the Company with proceeds obtained
in connection with the exercise of outstanding Awards shall not be added into
the pool of available shares. Any shares of Stock that again become available
for grant pursuant to this Section 2(a) shall be added back to the pool of
available shares. For purposes of clarity, in calculating the number of shares
of stock remaining under the Fungible Pool Limit, the Administrator will not
increase the number of available Fungible Pool Units for shares of Stock
delivered under an Award (i.e. previously acquired Shares tendered by the
Participant in payment of the exercise price or of withholding taxes). The
Administrator shall determine the appropriate methodology for calculating the
number of shares of Stock issued pursuant to the Plan.





    

--------------------------------------------------------------------------------



b.     TYPE OF SHARES. Stock delivered by the Company under the Plan may be
authorized but unissued Stock or previously issued Stock acquired by the Company
and held in treasury. No fractional shares of Stock will be delivered under the
Plan.


c.     CERTAIN SHARE LIMITS. The maximum number of shares of Stock for which
Stock Options may be granted to any person annually from and after adoption of
the Plan and prior to March 22, 2017, the maximum number of shares of Stock
subject to SARs granted to any person annually during such period and the
aggregate maximum number of shares of Stock subject to other Awards that may be
delivered (or the value of which may be paid) to any person annually during such
period shall each be 2,000,000. For purposes of the preceding sentence, the
repricing of a Stock Option or SAR shall be treated as a new grant to the extent
required under Section 162(m), PROVIDED, no such repricing shall be permitted
except in accordance with Section 4.a.(10) of this Plan. Each person eligible to
participate in the Plan shall be eligible to receive Awards covering up to the
full number of shares of Stock then available for Awards under the Plan. No
Awards may be granted under the Plan after March 22 2017, but previously granted
Awards may extend beyond that date.


d.     OTHER AWARD LIMITS. No more than $3,000,000 may be paid to any individual
with respect to any Cash Performance Award (other than an Award expressed in
terms of shares of Stock or units representing Stock, which shall instead be
subject to the limit set forth in Section 2.c. above). In applying the dollar
limitation of the preceding sentence: (A) multiple Cash Performance Awards to
the same individual that are determined by reference to performance periods of
one year with or within the same fiscal year of the Company shall be subject in
the aggregate to one limit of such amount, and (B) multiple Cash Performance
Awards to the same individual that are determined by reference to one or more
multi‑year performance periods ending in the same fiscal year of the Company
shall be subject in the aggregate to a separate limit of such amount.


3.     ELIGIBILITY AND PARTICIPATION


The Administrator will select Participants from among those key Employees,
directors and other individuals or entities providing services to the Company or
its Affiliates who, in the opinion of the Administrator, are in a position to
make a significant contribution to the success of the Company and its
Affiliates. Eligibility for ISOs is further limited to those individuals whose
employment status would qualify them for the tax treatment described in Sections
421 and 422 of the Code.


4.     RULES APPLICABLE TO AWARDS


a.     ALL AWARDS


(1)    TERMS OF AWARDS. All Awards of Stock Options and SARs granted hereunder
shall have a term of not to exceed seven years from the date of grant. The
Administrator shall determine all other terms of all Awards subject to the
limitations provided herein.


(2)    PERFORMANCE CRITERIA. Where rights under an Award depend in whole or in
part on satisfaction of Performance Criteria, actions by the Company that have
an effect, however material, on such Performance Criteria or on the likelihood
that they will be satisfied will not be deemed an amendment or alteration of the
Award.


(3)    ALTERNATIVE SETTLEMENT. The Company may at any time extinguish rights
under an Award in exchange for payment in cash, Stock (subject to the
limitations of Section 2) or other property on such terms as the Administrator
determines, PROVIDED the holder of the Award consents to such exchange, PROVIDED
FURTHER, no such exchange will be made where the cash, Stock or property to be
received has a fair market value greater than the Award being extinguished, or
where any such exchange would violate Section 4.a.(10) of this Plan.



2


    

--------------------------------------------------------------------------------



(4)    TRANSFERABILITY OF AWARDS. Awards may not be transferred other than by
will or by the laws of descent and distribution and during a Participant's
lifetime an Award requiring exercise may be exercised only by the Participant
(or in the event of the Participant's incapacity, the person or persons legally
appointed to act on the Participant's behalf).


(5)    VESTING, ETC. Without limiting the generality of Section 1, the
Administrator may determine the time or times at which an Award will vest (i.e.,
become free of forfeiture restrictions) or become exercisable and the terms on
which an Award requiring exercise will remain exercisable. Unless otherwise
provided by Section 4.e with respect to Performance Awards or if the
Administrator expressly provides otherwise:


(A)    immediately upon the cessation of a Participant's employment or other
service relationship with the Company and its Affiliates, all Awards (other than
Stock Options and SARs) held by the Participant (or by a permitted transferee
under Section 4.a.(4)) immediately prior to such cessation of employment or
other service relationship will be forfeited if not then vested and, where
exercisability is relevant, will cease to be exercisable;


(B)    except as provided in (C) and (D) below, all Stock Options and SARs held
by a Participant (or by a permitted transferee under Section 4.a.(4))
immediately prior to the cessation of the Participant's employment or other
service relationship for reasons other than death, to the extent then
exercisable, will remain exercisable for the lesser of (i) a period of three
months or (ii) the period ending on the latest date on which such Stock Option
or SAR could have been exercised without regard to this Section 4.a.(5), and
shall thereupon terminate;


(C)    all Stock Options and SARs held by a Participant (or by a permitted
transferee under Section 4.a.(4)) immediately prior to the Participant's death,
to the extent then exercisable, will remain exercisable for the lesser of (i)
the one‑year period ending with the first anniversary of the Participant's death
or (ii) the period ending on the latest date on which such Stock Option or SAR
could have been exercised without regard to this Section 4.a.(5), and shall
thereupon terminate; and


(D)    all Stock Options and SARs held by a Participant (or by a permitted
transferee of the Participant under Section 4.a.(4)) whose cessation of
employment or other service relationship is determined by the Administrator in
its sole discretion to result from reasons which cast such discredit on the
Participant as to justify immediate termination of the Award shall immediately
terminate upon such cessation.


Unless the Administrator expressly provides otherwise, a Participant's
"employment or other service relationship with the Company and its Affiliates"
will be deemed to have ceased, in the case of an employee Participant, upon
termination of the Participant's employment with the Company and its Affiliates
(whether or not the Participant continues in the service of the Company or its
Affiliates in some capacity other than that of an employee of the Company or its
Affiliates), and in the case of any other Participant, when the service
relationship in respect of which the Award was granted terminates (whether or
not the Participant continues in the service of the Company or its Affiliates in
some other capacity).


(6)    TAXES. The Administrator will make such provision for the withholding of
taxes as it deems necessary. The Administrator may, but need not, hold back
shares of Stock from an Award or permit a Participant to tender previously owned
shares of Stock in satisfaction of tax withholding requirements. In no event
shall Stock be tendered or held back by the Company in excess of the minimum
amount required to be withheld for Federal, state, and local taxes.

3


    

--------------------------------------------------------------------------------



As provided in Section 2(a) of this Plan, in the event shares of Stock are held
back from an Award in satisfaction of tax withholding requirements, such shares
will nonetheless be considered to have been delivered under the Plan.


(7)    DIVIDEND EQUIVALENTS, ETC. The Administrator may provide for the payment
of amounts in lieu of cash dividends or other cash distributions with respect to
Stock subject to any Full Value Award if and in such manner as it deems
appropriate.


(8)    RIGHTS LIMITED. Nothing in the Plan shall be construed as giving any
person the right to continued employment or service with the Company or its
Affiliates, or any rights as a shareholder except as to shares of Stock actually
issued under the Plan. The loss of existing or potential profit in Awards will
not constitute an element of damages in the event of termination of employment
or service for any reason, even if the termination is in violation of an
obligation of the Company or Affiliate to the Participant.


(9)    SECTION 162(m). The Administrator in its discretion may grant Performance
Awards that are intended to qualify for the performance‑based compensation
exception under Section 162(m) and Performance Awards that are not intended so
to qualify. In the case of an Award intended to be eligible for the
performance‑based compensation exception under Section 162(m), the Plan and such
Award shall be construed to the maximum extent permitted by law in a manner
consistent with qualifying the Award for such exception. In the case of a
Performance Award intended to qualify as performance‑based for the purposes of
Section 162(m), except as otherwise permitted by the regulations at Treas. Regs.
Section 1.162‑27: (i) the Administrator shall pre-establish in writing one or
more specific Performance Criteria no later than 90 days after the commencement
of the period of service to which the performance relates (or at such earlier
time as is required to qualify the Award as performance‑based under Section
162(m)); (ii) payment of the Award shall be conditioned upon prior certification
by the Administrator that the Performance Criteria have been satisfied; and
(iii) if the Performance Criteria with respect to the Award are not satisfied,
no other Award shall be provided in substitution of the Performance Award. The
provisions of this Section 6.a.(9) shall be construed in a manner that is
consistent with the regulations under Section 162(m).


(10)    OPTION AND SAR REPRICING. Options and SARs may not be repriced, or
replaced or repurchased for cash, without the approval of the shareholders of
the Company.


b.     AWARDS REQUIRING EXERCISE


(1)    TIME AND MANNER OF EXERCISE. Unless the Administrator expressly provides
otherwise, (a) an Award requiring exercise by the holder will not be deemed to
have been exercised until the Administrator receives a written notice of
exercise (in form acceptable to the Administrator) signed by the appropriate
person and accompanied by any payment required under the Award or adequate
provision therefore, as set forth in Section 4(b)(3); and (b) if the Award is
exercised by any person other than the Participant, the Administrator may
require satisfactory evidence that the person exercising the Award has the right
to do so.


(2)    EXERCISE PRICE. The Administrator shall determine the exercise price of
each Stock Option and SAR; PROVIDED, that each Stock Option and SAR must have an
exercise price that is not less than the fair market value of the Stock subject
to the Stock Option and SAR, determined as of the date of grant. An ISO granted
to an Employee described in Section 422(b)(6) of the Code must have an exercise
price that is not less than 110% of such fair market value.



4


    

--------------------------------------------------------------------------------



(3)    PAYMENT OF EXERCISE PRICE, IF ANY. Where the exercise of an Award is to
be accompanied by payment, the Administrator may determine the required or
permitted forms of payment, subject to the following: (a) all payments will be
by cash or check acceptable to the Administrator, or, if so permitted by the
Administrator (with the consent of the optionee of an ISO if permitted after the
grant), (i) through the delivery of shares of Stock which have been outstanding
for at least six months (unless the Administrator approves a shorter period) and
which have a fair market value equal to the exercise price, (ii) by delivery of
a promissory note of the person exercising the Award to the Company, payable on
such terms as are specified by the Administrator, (iii) if the Stock is publicly
traded, by delivery of an unconditional and irrevocable undertaking by a broker
to deliver promptly to the Company sufficient funds to pay the exercise price,
or (iv) by any combination of the foregoing permissible forms of payment; and
(b) where shares of Stock issued under an Award are part of an original issue of
shares, the Award shall require an exercise price equal to at least the par
value of such shares.


(4)    GRANT OF STOCK OPTIONS. Each Stock Option awarded under the Plan shall be
deemed to have been awarded as a non‑ISO (and to have been so designated by its
terms) unless the Administrator expressly provides for ISO treatment that the
Stock Option is to be treated as an ISO.


c.     AWARDS NOT REQUIRING EXERCISE


Awards of Restricted Stock and Unrestricted Stock may be made in return for
either
(1) services determined by the Administrator to have a value not less than the
par value of the Awarded shares of Stock, or (2) cash or other property having a
value not less than the par value of the Awarded shares of Stock plus such
additional amounts (if any) as the Administrator may determine payable in such
combination and type of cash, other property (of any kind) or services as the
Administrator may determine.


d.    AWARDS OF FULL-VALUE AWARDS


Notwithstanding Section 4(a)(5) of this Plan, (1) Full-Value Awards to
Participants other than non-employee members of the Board of Directors that are
not Performance Awards shall vest (i.e., become free of forfeiture restrictions)
over a period of time at least three years or more from the date of grant, and
(2) Full-Value Awards that are Performance Awards shall be subject to the
attainment of Performance Criteria which require at least 12 months to achieve;
PROVIDED, however that Full-Value Awards that aggregate not more than 5% of the
number of shares reserved for issuance under the Plan may be awarded without the
vesting requirements set forth in clauses (1) and (2). For purposes of clarity,
Full-Value Awards issued to non-employee members of the Board of Directors will
not be included in determining whether the 5% threshold in the prior sentence
has been achieved.


e.    PERFORMANCE AWARDS


Performance Awards may be granted to Participants as follows:


(1)
Prior to the grant of any Performance Award, the Administrator shall establish
for each such award (i) performance levels at which 100% of the award shall be
earned and a range (which need not be the same for all awards) within which
greater and lesser percentages shall be earned and (ii) a performance period
(which shall not be less than 12 months) which shall be determined at time of
grant.



(2) With respect to the performance levels to be established pursuant to
paragraph 4.e.(1), the specific measures for each grant shall be established by
the Administrator at the time of such grant. In creating these measures, the
Administrator may establish the specific goals based upon or relating to any
Performance Criteria (as defined below).



5


    

--------------------------------------------------------------------------------



(3) Except as otherwise provided in paragraph 4.e.(5), the percentage of each
Performance Award to be distributed to an employee shall be determined by the
Administrator on the basis of the performance levels established for such award
and on the basis of individual performance in satisfaction of the Performance
Award during such period. Any Performance Award, as determined and adjusted
pursuant to this paragraph and paragraphs 4.e.(5-8) is herein referred to as a
"Final Award". No distribution of any Final Award (or portion thereof) shall be
made if the minimum performance level applicable to the related Performance
Award is not achieved during the applicable performance period or, unless
otherwise determined by the Administrator, if the employment of the employee to
whom the related Performance Award was granted shall terminate for any reason
whatsoever (including death) within 12 months after the date the Performance
Award was granted.


(4) All Final Awards which have vested in accordance with the provisions of
paragraphs 4.e.(5-10) shall be granted as soon as practicable following the end
of the related vesting period. Final awards shall be granted in the form of
Restricted Stock, Unrestricted Stock, Deferred Stock, Cash Performance Awards,
or cash or any combination thereof, as the Administrator shall determine.


(5) Payment of any Final Award (or portion thereof) to an individual employee
shall be subject to the continued rendering of services as an employee (unless
this condition is waived by the Administrator). If the Administrator shall
determine that such employee has failed to satisfy such conditions precedent,
all Performance Awards granted to such employee which have not become Final
Awards, and all Final Awards which have not been paid pursuant to paragraph
4.e.(10) shall be immediately canceled. Upon termination of an employee's
employment other than by death (whether such termination is before or after a
Performance Award shall have become a Final Award), the Administrator may, but
shall not in any case be required to, waive the condition precedent of
continuing to render services.


(6) If, upon termination of an employee's employment prior to the end of any
performance period for a reason other than death, the Administrator shall
determine to waive the condition precedent of continuing to render services as
provided in paragraph 4.e.(5), the Performance Award granted to such employee
with respect to such performance period shall be reduced pro rata based on the
number of months remaining in the performance period after the month of such
termination and such awards will be paid at the time they would have been paid
absent an employment termination, unless otherwise determined by the
Administrator or provided for in an award agreement. The Final Award for such
employee shall be determined by the Administrator (i) on the basis of the
performance levels established for such award (including the minimum performance
level) and the performance level achieved through the end of the performance
period and (ii) in the discretion of the Administrator, on the basis of
individual performance during the period prior to such termination. A qualifying
leave of absence, determined in accordance with procedures established by the
Administrator, shall not be deemed to be a termination of employment but, except
as otherwise determined by the Administrator, the employee's Performance Award
will be reduced pro rata based on the number of months during which such person
was on such leave of absence during the performance period. A Performance Award
shall not vest during a leave of absence granted an employee for local, state,
provincial, or federal government service.


(7) Upon termination of an employee's employment by reason of death prior to the
end of any performance period, the Performance Award granted to such employee
with respect to such performance period, except as otherwise provided in
paragraph 4.e.(3), shall be reduced pro rata based on the number of months
remaining in the performance period after the month of such employee's death.
The percentage of the reduced Performance Award to be distributed to such
employee shall be determined by the Administrator (i) on the basis of the
performance levels established for such award (including the minimum performance
level) and the performance level achieved through the end of the fiscal year
during which such employee died and (ii) in the

6


    

--------------------------------------------------------------------------------



discretion of the Administrator, on the basis of individual performance during
the applicable period. Such Final Awards will immediately vest and be paid as
promptly as practicable.


(8) If an employee is promoted during the performance period with respect to any
Performance Award, such Performance Award may, in the discretion of the
Administrator, be increased to reflect such employee's new responsibilities.


(9) Performance Awards that have become Final Awards may be subject to a vesting
schedule established by the Administrator. Except as otherwise provided in this
Plan, no Final Award (or portion thereof) subject to a vesting schedule shall be
paid prior to vesting and the unpaid portion of any Final Award shall be subject
to the provisions of paragraph 4.e.(5). The Administrator shall have the
authority to modify a vesting schedule as may be necessary or appropriate in
order to implement the purposes of this Plan.


(10) No holder of a Performance Award shall have any rights to dividends or
interest or other rights of a stockholder with respect to a Performance Award
prior to such Performance Award's becoming a Final Award.


(11) To the extent that any employee, former employee, or any other person
acquires a right to receive payments or distributions under this Plan with
respect to a Performance Award, such right shall be no greater than the right of
a general unsecured creditor of the Company. All payments and distributions to
be made hereunder shall be paid from the general assets of the Company. Nothing
contained in this Plan, and no action taken pursuant to its provisions, shall
create or be construed to create a trust of any kind, or a fiduciary
relationship between the Company and any employee, former employee, or any other
person.




5.     EFFECT OF CERTAIN TRANSACTIONS


a.     MERGERS, ETC. Immediately prior to a Covered Transaction (other than an
Excluded Transaction in which the outstanding Awards have been assumed or
substituted for as provided below), all outstanding Awards shall vest and, if
relevant, become exercisable, all Performance Criteria and other conditions to
any Award shall be deemed satisfied (and with respect to any Performance Awards,
satisfied to the extent that Final Awards with respect thereto shall have been
deemed to have been awarded in accordance with Section 4.e (subject to the
discretion of the Administrator as to the satisfaction of performance levels of
the Performance Award)), and all deferrals measured by reference to or payable
in shares of Stock shall be accelerated. Upon consummation of a Covered
Transaction, all Awards then outstanding and requiring exercise or delivery
shall terminate unless assumed by an acquiring or surviving entity or its
affiliate as provided below.


In the event of a Covered Transaction, the Administrator may provide for
substitute or replacement Awards from, or the assumption of Awards by, the
acquiring or surviving entity or its affiliates on such terms as the
Administrator determines.


b.     CHANGES IN AND DISTRIBUTIONS WITH RESPECT TO THE STOCK


(1)    BASIC ADJUSTMENT PROVISIONS. In the event of a stock dividend, stock
split or combination of shares, recapitalization or other change in the
Company's capital structure, the Administrator will make appropriate adjustments
to the maximum number of shares that may be delivered under the Plan under
Section 2.a. and to the maximum share limits described in Section 2.c., and will
also make appropriate adjustments to the number and kind of shares of stock or
securities subject to Awards then outstanding or subsequently granted, any
exercise prices relating to Awards and any other provision of Awards affected by
such change.



7


    

--------------------------------------------------------------------------------



(2)    CERTAIN OTHER ADJUSTMENTS. The Administrator may also make adjustments of
the type described in paragraph (1) above to take into account distributions to
common stockholders other than those provided for in Section 5.a. and 5.b.(1),
or any other event, if the Administrator determines that adjustments are
appropriate to avoid distortion in the operation of the Plan and to preserve the
value of Awards made hereunder; PROVIDED, that no such adjustment shall be made
to the maximum share limits described in Section 2.c., or otherwise to an Award
intended to be eligible for the performance‑based exception under Section
162(m), except to the extent consistent with that exception, nor shall any
change be made to ISOs except to the extent consistent with their continued
qualification under Section 422 of the Code.


(3)    CONTINUING APPLICATION OF PLAN TERMS. References in the Plan to shares of
Stock shall be construed to include any stock or securities resulting from an
adjustment pursuant to Section 5.b.(1) or 5.b.(2) above.


6.     LEGAL CONDITIONS ON DELIVERY OF STOCK


The Company will not be obligated to deliver any shares of Stock pursuant to the
Plan or to remove any restriction from shares of Stock previously delivered
under the Plan until the Company's counsel has approved all legal matters in
connection with the issuance and delivery of such shares; if the outstanding
Stock is at the time of delivery listed on any stock exchange or national market
system, the shares to be delivered have been listed or authorized to be listed
on such exchange or system upon official notice of issuance; and all conditions
of the Award have been satisfied or waived. If the sale of Stock has not been
registered under the Securities Act of 1933, as amended, the Company may
require, as a condition to exercise of the Award, such representations or
agreements as counsel for the Company may consider appropriate to avoid
violation of such Act. The Company may require that certificates evidencing
Stock issued under the Plan bear an appropriate legend reflecting any
restriction on transfer applicable to such Stock.


7.     AMENDMENT AND TERMINATION


Subject to the last sentence of Section 1, the Administrator may at any time or
times amend the Plan or any outstanding Award for any purpose which may at the
time be permitted by law, or may at any time terminate the Plan as to any
further grants of Awards; PROVIDED, that (except to the extent expressly
required or permitted by the Plan) no such amendment will, without the approval
of the stockholders of the Company, effectuate a change for which stockholder
approval is required under the rules of the New York Stock Exchange (which
includes any “material revision” as defined under the rules of the New York
Stock Exchange) or in order for the Plan to continue to qualify under Section
422 of the Code and for Awards to be eligible for the performance‑based
exception under Section 162(m).


8.     NON‑LIMITATION OF THE COMPANY'S RIGHTS


The existence of the Plan or the grant of any Award shall not in any way affect
the Company's right to award a person bonuses or other compensation in addition
to Awards under the Plan.


9.     GOVERNING LAW


The Plan shall be construed in accordance with the laws of The Commonwealth of
Massachusetts without reference to principles of conflicts of laws.


10.     DEFINED TERMS.


The following terms, when used in the Plan, shall have the meanings and be
subject to the provisions set forth below:



8


    

--------------------------------------------------------------------------------



"ADMINISTRATOR": The Board or, if one or more has been appointed, the Committee.
With respect to ministerial tasks deemed appropriate by the Board or Committee,
the term "Administrator" shall also include such persons (including Employees)
to whom the Board or Committee shall have delegated such tasks.


"AFFILIATE": Any corporation or other entity owning, directly or indirectly, 50%
or more of the outstanding Stock of the Company, or in which the Company or any
such corporation or other entity owns, directly or indirectly, 50% of the
outstanding capital stock (determined by aggregate voting rights) or other
voting interests.


"AWARD": Any or a combination of the following (which shall include any Final
Award with respect to the following):


(i)    Stock Options.


(ii)    SARs.


(iii)    Restricted Stock.


(iv)    Unrestricted Stock.


(v)    Deferred Stock.


(vi)    Cash Performance Awards.


(vii)    Other Performance Awards.


(viii)    Grants of cash made in connection with other Awards in order to help
defray in whole or in part the economic cost (including tax cost) of the Award
to the Participant.


"BOARD": The Board of Directors of the Company.


"CASH PERFORMANCE AWARD": A Performance Award payable in cash. The right of the
Company under Section 4.a.(3) (subject to the consent of the holder of the Award
as therein provided) to extinguish an Award in exchange for cash or the exercise
by the Company of such right shall not make an Award otherwise not payable in
cash a Cash Performance Award.


"CODE": The U.S. Internal Revenue Code of 1986 as from time to time amended and
in effect, or any successor statute as from time to time in effect.


"COMMITTEE": One or more committees of the Board (including any subcommittee
thereof) appointed or authorized to make Awards and otherwise to administer the
Plan. In the case of Awards granted to executive officers of the Company, except
as otherwise permitted by the regulations at Treas. Regs. Section 1.162‑27, the
Committee shall be comprised solely of two or more outside directors within the
meaning of Section 162(m).


"COMPANY": Charles River Laboratories International, Inc.


"COVERED TRANSACTION": Any of (i) a consolidation or merger in which the Company
is not the surviving corporation or which results in any individual, entity or
"group" (within the meaning of section 13(d) of the Securities Exchange Act of
1934) acquiring the beneficial ownership (within the meaning of Rule 13d‑3
promulgated under the Exchange Act) directly or indirectly of more than 50% of
either the then outstanding shares of common stock of the Company or the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors, (ii) a sale or transfer
of all or substantially all the Company's assets, or (iii) a dissolution or
liquidation of the Company.



9


    

--------------------------------------------------------------------------------



"DEFERRED STOCK": A promise to deliver Stock or other securities in the future
on specified terms.


"EMPLOYEE": Any person who is employed by the Company or an Affiliate.


"EXCLUDED TRANSACTION": A Covered Transaction in which


(i)    the shares of common stock of the Company or the voting securities of the
Company entitled to vote generally in the election of directors are acquired
directly from the Company; or


(ii)    the shares of common stock of the Company or the voting securities of
the Company entitled to vote generally in the election of directors are acquired
by any employee benefit plan (or related trust) sponsored or maintained by the
Company or any corporation controlled by the Company; or


(iii)    (a) the beneficial owners of the outstanding shares of common stock of
the Company, and of the securities of the Company entitled to vote generally in
the election of directors, immediately prior to such transaction beneficially
own, directly or indirectly, in substantially the same proportions immediately
following such transaction more than 50% of the outstanding shares of common
stock and of the combined voting power of the then outstanding voting securities
entitled to vote generally in the election of directors of the corporation
(including, without limitation, a corporation which as a result of such
transaction owns the Company or all or substantially all of the Company's assets
either directly or through one or more subsidiaries) resulting from such
transaction and (b) at least a majority of the members of the board of directors
of the corporation resulting from such transaction were members of the board of
directors at the time of the execution of the initial agreement, or of the
action of the Board, authorizing such transaction.


"FULL-VALUE AWARD": an Award other than an Option or SAR, and which is settled
by the issuance of shares of Stock or the value of the stated number of shares
in cash.


"FUNGIBLE POOL UNIT": the measuring unit used for purposes of the Plan, as
specified in Section 2, to determine the number of Shares which may be subject
to Awards hereunder, which shall consist of Shares in the proportions (ranging
from 1.0 to 2.3) as set forth in Section 2(a).


"ISO": A Stock Option intended to be an "incentive stock option" within the
meaning of Section 422 of the Code.


"PARTICIPANT": An Employee, director or other person providing services to the
Company or its Affiliates who is granted an Award under the Plan.


"PERFORMANCE AWARD": An Award subject to Performance Criteria (including any
Award that is a Final Award distributed in satisfaction of the vesting of a
Performance Award that was subject to Performance Criteria).


"PERFORMANCE CRITERIA": Specified criteria the satisfaction of which is a
condition for the exercisability, vesting or full enjoyment of an Award. For
purposes of Performance Awards that are intended to qualify for the
performance‑based compensation exception under Section 162(m), a Performance
Criterion shall mean an objectively determinable measure of performance relating
to any of the following (determined either on a consolidated basis or, as the
context permits, on a divisional, subsidiary, line of business, project or
geographical basis or in combinations thereof): (i) sales; revenues; assets;
liabilities; costs; expenses; earnings before or after deduction for all or any
portion of interest, taxes, depreciation, amortization or other items, whether
or not on a continuing operations or an aggregate or per share basis; return on
equity, investment,

10


    

--------------------------------------------------------------------------------



capital or assets; one or more operating ratios; borrowing levels, leverage
ratios or credit rating; market share; capital expenditures; cash flow; working
capital requirements; stock price; stockholder return; sales, contribution or
gross margin, of particular products or services; particular operating or
financial ratios; customer acquisition, expansion and retention; or any
combination of the foregoing; or (ii) acquisitions and divestitures (in whole or
in part); joint ventures and strategic alliances; spin‑offs, split‑ups and the
like; reorganizations; recapitalizations, restructurings, financings (issuance
of debt or equity) and refinancings; transactions that would constitute a change
of control; or any combination of the foregoing. A Performance Criterion measure
and targets with respect thereto determined by the Administrator need not be
based upon an increase, a positive or improved result or avoidance of loss.


"PLAN": The Charles River Laboratories International, Inc. 2007 Incentive Plan
as from time to time amended and in effect.


“PREEXISTING PLANS”: Any plan of the Company or its predecessors in existence at
or prior to March 22, 2007 under which equity, equity-based or performance cash
awards were granted, including, without limitation, the following: (1) Charles
River Laboratories International, Inc. 2000 Incentive Plan; (2) Charles River
Laboratories Holdings, Inc. 1999 Management Incentive Plan; and (3) Charles
River Laboratories International, Inc. 2000 Directors Stock Plan. For the
purposes of this definition, “preexisting plans” shall not refer to the
Company’s Executive Incentive Compensation Plan (EICP).


"RESTRICTED STOCK": An Award of Stock subject to restrictions requiring that
such Stock be redelivered to the Company if specified conditions are not
satisfied.


"SECTION 162(m)": Section 162(m) of the Code.


"SARS": Rights entitling the holder upon exercise to receive cash or Stock, as
the Administrator determines, equal to a function (determined by the
Administrator using such factors as it deems appropriate) of the amount by which
the Stock has appreciated in value since the date of the Award.


"STOCK": Common Stock of the Company.


"STOCK OPTIONS": Options entitling the recipient to acquire shares of Stock upon
payment of the exercise price.


"UNRESTRICTED STOCK": An Award of Stock not subject to any restrictions under
the Plan.
 


11.    SECTION 409A OF THE CODE


To the extent applicable, the Plan is intended to comply with Section 409A of
the Code and the Administrator shall interpret and administer the Plan in
accordance therewith. In addition, any provision in this Plan document that is
determined to violate the requirements of Section 409A shall be void and without
effect. In addition, any provision that is required to appear in this Plan
document that is not expressly set forth shall be deemed to be set forth herein,
and such Plan shall be administered in all respects as if such provisions were
expressly set forth. The Administrator shall have the authority unilaterally to
accelerate or delay a payment to which the holder of any Award may be entitled
to the extent necessary or desirable to comply with, or avoid adverse
consequences under, Section 409A.




12.     EFFECTIVE DATE OF THE PLAN


The Plan shall be effective as of the date of its approval by the Board, subject
to its approval by the stockholders of the Company.





11


    

--------------------------------------------------------------------------------



13.    AWARDS UNDER PREEXISTING PLANS


Upon approval of the Plan by stockholders of the Company as contemplated under
Section 12, no further awards shall be granted under the Preexisting Plans;
PROVIDED, however, that any shares that have been forfeited or cancelled in
accordance with the terms of the applicable award under a Preexisting Plan may
be subsequently again awarded in accordance with the terms of such Preexisting
Plan.



12


    